UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1454



JOHN WESLEY HIGHTOWER,

                    Plaintiff - Appellant,

             v.

SAVANNAH RIVER REMEDIATION, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:13-cv-03558-JMC)


Argued: October 24, 2017                                    Decided: November 20, 2017


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julius Wistar Babb, IV, J. LEWIS CROMER & ASSOCIATES, LLC, Columbia, South
Carolina, for Appellant. George A. Reeves, III, FISHER & PHILLIPS LLP, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Wesley Hightower (“Appellant”) appeals the district court’s award of

summary judgment in favor of his employer, Savannah River Remediation, LLC

(“Appellee”), on his race discrimination and retaliation claims brought pursuant to Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e–2000e-17. We

affirm based on the reasoning of the district court in Hightower v. Savannah River

Remediation, LLC, No. 1:13-cv-03558, 2016 WL 1128022 (D.S.C. Mar. 23, 2016).

      Appellant has been employed with Appellee for a number of years and by all

accounts was a good performer at the time of the events giving rise to this lawsuit. On

November 14, 2012, Appellant held a meeting during which two of his subordinates

became upset with him and behaved inappropriately by yelling and cursing at Appellant.

Following this meeting, while Appellant was on previously scheduled medical leave,

Appellee’s management spoke with Appellant’s subordinates about the incident. Some

of Appellant’s subordinates reported that Appellant’s management style created a

stressful workplace environment.     Appellant’s supervisors then asked Appellant to

apologize to his team, which he agreed to do, even though he felt he had done nothing

wrong. At some point while on leave, Appellant changed his mind about apologizing to

his team.   As a result, Appellee’s management presented him with a “Performance

Improvement Plan” upon his return to work, which stated that Appellant had “displayed a




                                           2
pattern of unacceptable behaviors” and needed to improve his interpersonal skills and his

relationship with his subordinates. J.A. 685. *

       Appellant expressed concerns about the content of the document, since it implied

that he had a performance problem. Management retitled the document “Development

Plan” and revised the line about Appellant’s “pattern of unacceptable behaviors” to read

that Appellant’s management style “needed improvement.” J.A. 686. Still, Appellant

refused to agree to the terms of the Development Plan because he believed he had done

nothing wrong, but he acknowledged his receipt of the document.                Appellant’s

supervisors informed him that this would be unacceptable to Appellee’s management and

that he needed to sign the Development Plan to return to his position.           Appellant

nonetheless refused to sign the Development Plan and was therefore reassigned to a

similar position with the same salary and benefits but without supervisory authority.

       As an initial matter, we question whether Appellant suffered an adverse

employment action because he was reassigned to a position with the same salary and

benefits as his former position. However, as the district court did, we assume without

deciding that Appellant has made out a prima facie case of race discrimination and

retaliation under Title VII.

       Appellant bears the burden to demonstrate that Appellee’s proffered non-

discriminatory reason for Appellant’s reassignment -- his refusal to sign the Development


       *   Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this
appeal.


                                             3
Plan -- “is a pretext and . . . the true reason is discriminatory or retaliatory.” Guessous v.

Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016). He may do this “by

showing either that [Appellee’s] explanation [for the adverse action] is not credible, or

that [Appellee’s] decision was more likely the result of [discrimination or] retaliation.”

Waag v. Sotera Def. Sols., Inc., 857 F.3d 179, 192 (4th Cir. 2017) (quoting Sharif v.

United Airlines, Inc., 841 F.3d 199, 203 (4th Cir. 2016)).

       Appellant has not met his burden. He acknowledges that he was reassigned not

because he was performing inadequately, or even because his subordinates did not like

his management style, but because he refused to sign the Development Plan. Appellant

would have retained his position had he signed this document to the satisfaction of

Appellee’s management.         Further, even assuming that Appellant’s subordinates

complained about his management style due to some racial or retaliatory animus, there is

no basis for imputing any such bias to Appellee. We have previously “refused to endorse

a construction of Title VII that would treat a subordinate who has no supervisory or

disciplinary authority and who does not make the final or formal employment decision

[as] a decisionmaker simply because he had a substantial influence on the ultimate

decision or because he has played a role, even a significant one, in the adverse

employment decision.” Balas v. Huntington Ingalls Indus., Inc., 711 F.3d 401, 410–11

(4th Cir. 2013) (internal quotation marks omitted). We likewise decline to do so here.

                                                                                 AFFIRMED




                                              4